 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 1 of 43 Page ID #:1338



     DAVID B. JONELIS, ESQ. (BAR NO. 265235)
 1
     JAKE A. CAMARA, ESQ. (BAR NO. 305780)
 2   LAVELY & SINGER
     PROFESSIONAL CORPORATION
 3   2049 Century Park East, Suite 2400
 4   Los Angeles, California 90067-2906
     Telephone: (310) 556-3501
 5   Facsimile: (310) 556-3615
     djonelis@lavelysinger.com
 6
     jcamara@lavelysinger.com
 7
     Attorneys for Plaintiff
 8   JAMES HUNTSMAN
 9

10                              UNITED STATES DISTRICT COURT
11                             CENTRAL DISTRICT OF CALIFORNIA
12

13
     JAMES HUNTSMAN,                           CASE NO.: 2:21-cv-02504 SVW (SK)
14

15                Plaintiff,                   Assigned to the Hon. Stephen V. Wilson,
                                               Ctrm. 10A
16
           vs.
17                                             EVIDENTIARY OBJECTIONS TO
     CORPORATION OF THE PRESIDENT              THE DECLARATION OF PAUL
18
     OF THE CHURCH OF JESUS CHRIST             RYTTING IN OPPOSITION TO
19   OF LATTER-DAY SAINTS; and Does            DEFENDANT’S MOTION FOR
     1-10,                                     SUMMARY JUDMGENT
20

21
                                 Defendants.
22

23

24
                       REDACTED PURSUANT TO COURT ORDER
25

26

27

28
                                               1
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 2 of 43 Page ID #:1339



 1   TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:
 2            PLEASE TAKE NOTICE that Plaintiff James Huntsman (“Plaintiff”) hereby
 3   objects to certain evidence submitted by Defendant Corporation Of The President Of The
 4   Church Of Jesus Christ Of Latter-Day Saints (“Defendant” or the “Church”) in support of
 5   Defendant’s Motion for Summary Judgment. Accordingly, Plaintiff will and hereby does
 6   move for an order striking such inadmissible matter. This motion is based upon the
 7   Memorandum below, all other relevant pleadings and papers submitted in this action, any
 8   arguments of counsel and any other evidence which may be presented at or before the
 9   hearing on these motions.
10       I.       PRELIMINARY STATEMENT
11            Evidence submitted by a party in support of a motion for summary judgment
12   motion must meet all requirements for admissibility of evidence as if it was offered at
13   trial. See Fed. R. Civ. P. 56(e); see also Orr v. Bank of America, 285 F.3d 764, 774 (9th

14   Cir. 2002). Since the declarations and affidavits act as a substitute for oral testimony,
     they must be “made on personal knowledge, [must] set forth such facts as would be
15
     admissible in evidence, and [must] show affirmatively that the affiant is competent to
16
     testify to the matters stated therein.” Id. “It is not sufficient for the declarant to state that
17
     he or she has personal knowledge of the facts stated.” Brew v. City of Emeryville, 138 F.
18
     Supp. 2d 1217, 1227 (N.D. Cal. 2001). “Rather, the declarant must state facts showing
19
     his or her connection to the matters stated, establishing the source of the information.”
20
     Ibid. (citing Fed. R. Evid. 602); see also Argo v. Blue Cross & Blue Shield of Kansas,
21
     Inc., 452 F.3d 1193, 1200 (10th Cir. 2006) (Affidavit is inadmissible for lack of personal
22
     knowledge if “the witness could not have actually perceived or observed that which he
23   testifies to.”) Paul Rytting is an attorney employed by Defendant1 as a “Director of Risk
24   Management”2, and at no time does he state that was he employed by or affiliated with
25
     1
       https://services.utahbar.org/Member-Directory/Profile?customercd=6027 (last accessed August 12, 2021),
26   2  https://www.linkedin.com/in/paul-rytting-5622303b/ (last accessed August 12, 2021),
     https://www.acc.com/sites/default/files/resources/vl/public/ProgramMaterial/20099_1.pdf (last accessed August 13, 2021)
27   (“Paul D. Rytting is the director of risk management for the Church of Jesus Christ of Latter-day Saints (LDS) in Salt Lake
     City. His responsibilities include administration of the risk management functions and services (safety, insurance, claims,
28
                                               2
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 3 of 43 Page ID #:1340



 1   any entity identified in his declaration (i.e., Ensign Peak Advisors, City Creek Reserve,
 2   Inc., the Investment Policy Committee, or Property Reserve, Inc.), nor does he provide
 3   factual support for the conclusory statement that he has “personal knowledge” of how the
 4   City Creek Mall and Beneficial Life Insurance Company received funding from the

 5   Church, or the source of such funding.
                 In addition, Federal Rule of Evidence 901 requires “authentication or identification
 6
     as a condition precedent to admissibility. Fed. R. Evid. 901(a). “We have repeatedly held
 7
     that unauthenticated documents cannot be considered in a motion for summary
 8
     judgment.” Orr, 285 F.3d at 774 (citing Fed. R. Evid. 901(a)). Accordingly, “the affiant
 9
     must be a person through whom the exhibits could be admitted into evidence.” Ibid.
10
     Rytting does not, and cannot, state that he drafted any of the documents proffered in his
11
     declaration, nor that he witnessed the documents being generated, signed, or transmitted.
12
     Rytting is merely reviewing the documents in the same manner as Plaintiff’s counsel is,
13
     has as much personal knowledge regarding their content as the Court, and is improperly
14   opining on their alleged authenticity without any factual basis.
15               With this backdrop, Plaintiff objects to and moves to strike the following evidence
16   submitted in the Declaration of Paul Rytting (Docket No. 32-5):
17         II.      EVIDENTIARY OBJECTIONS
18

19                  ITEMS OB JECTED TO                                                  OBJECTION
20    1.          Page 2, paragraph 1, lines 7-9, as                Lack of foundation (Fed. R. Evid. 901)
21                follows:                                          (Contrary to how he holds himself out in
22    I am familiar with Church policies and                        his declaration, Mr. Rytting’s well-
23    practices relating to the management of                       documented role with the Church is as its
24    funds and, in particular, with respect to the long-time “Director of Risk
25                                                  Management” (see
      financing of the City Creek project.
26

27   litigation, contingency planning, etc.) for LDS Church operations in over 150 countries. Prior to working w/ the LDS Church,
     Mr. Rytting was a litigation attorney with the law firm of Hanson, Baker & Ludlow in Bellevue, Washington.”)
28
                                               3
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 4 of 43 Page ID #:1341



 1                                                 https://www.linkedin.com/in/paul-rytting-
 2                                                 5622303b/). Mr. Rytting fails to establish
 3                                                 how his role as a risk manager would
 4                                                 somehow provide personal knowledge of

 5                                                 the financing of the City Creek Project).

 6   2.    Page 3, paragraph 6, lines 24-25        Irrelevant (Fed. R. Evid. 401, 402, 403)
           through Page 4, lines, as follows:      (this testimony is irrelevant to whether
 7
     This is in accordance with the Church’s       the Church used tithing funds to pay for
 8
     teachings on self-sufficiency and financial   the City Creek Mall and bail out
 9
     preparedness.                                 Beneficial Life Insurance Company).
10

11
     3.    Page 3, paragraph 6, lines 25           Lack of personal knowledge (Fed. R.
12
           through Page 4, lines 1-5, as           Evid. 602) (Brew v. City of Emeryville,
13
           follows:                                138 F. Supp. 2d 1217, 1227 (N.D. Cal.
14
     During the Church’s April 1991 General        2001) (“declarant must state facts
15                                                 showing his or her connection to the
     Conference (a semi-annual event
16                                                 matters stated, establishing the source of
     consisting of worship services and
17                                                 the information.”) (Mr. Rytting does not
     messages from Church leaders broadcast
18                                                 state that he was present at the Church’s
     to the worldwide Church), President
19                                                 April 1991 General Conference);
     Gordon B. Hinckley, then-First Counselor
20
     to the president of the Church, explained
21                                                 Inadmissible Hearsay (Fed. R. Evid.
     the following: “In the financial operations
22                                                 801-802) (statement is offered by Mr.
     of the Church, we have observed two
23                                                 Rytting for the truth of the matter
     fixed principles: One, the Church will live   contained therein and is not subject to a
24
     within its means. It will not spend more      hearsay exception).
25
     than it receives. Two, a fixed percentage
26
     of income will be set aside to build
27
     reserves against what might be called a
28
                                               4
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 5 of 43 Page ID #:1342



 1   possible ‘rainy day.’” Attached hereto as
 2   Exhibit 1 is a true and correct copy of the
 3   address entitled “The State of the Church.”
 4   4.    Page 4, paragraph 7, lines 6-12, as      Lack of personal knowledge (Fed. R.
 5         follows:                                 Evid. 602) (Brew v. City of Emeryville,
 6   During the Church’s October 1995               138 F. Supp. 2d 1217, 1227 (N.D. Cal.
 7   General Conference, President Hinckley,        2001) (“declarant must state facts
 8   then-president of the Church, reiterated       showing his or her connection to the

 9   this position: “Not only are we determined matters stated, establishing the source of
10   to live within the means of the Church, but the information.”) (Mr. Rytting does not
                                                    state that he was present at the Church’s
11   each year we put into the reserves of the
                                                    October 1995 General Conference);
12   Church a portion of our annual budget. . . .
13   Should there come a time of economic
                                                    Inadmissible Hearsay (Fed. R. Evid.
14   distress, we would hope to have the means
                                                    801-802) (statement is offered by Mr.
15   to weather the storm.” Attached hereto as
                                                    Rytting for the truth of the matter
16   Exhibit 2 is a true and correct copy of
                                                    contained therein and is not subject to a
17   address entitled “Of Missions, Temples,
                                                    hearsay exception).
18   and Stewardship.”
19   5.    Page 4, paragraph 8, lines 17-20, as     Lack of personal knowledge (Fed. R.
20         follows:                                 Evid. 602) (Brew v. City of Emeryville,
21   Prior to this, Church reserves were            138 F. Supp. 2d 1217, 1227 (N.D. Cal.

22   managed and invested by the Church’s           2001) (“declarant must state facts

     Investment Securities Department.              showing his or her connection to the
23
                                                    matters stated, establishing the source of
24
                                                    the information.”) (Mr. Rytting does not
25
                                                    state that he was involved with the
26
                                                    Investment Securities Department or
27
                                                    Ensign Peak Advisors in any way, nor
28
                                               5
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 6 of 43 Page ID #:1343



 1                                                 does he state that he was involved in the
 2                                                 preparation or transmittal of Exhibit 3);
 3

 4                                                 Lack of foundation (Fed. R. Evid. 901)

 5                                                 (Contrary to how he holds himself out in

 6
                                                   his declaration, Mr. Rytting’s well-
                                                   documented role with the Church is as its
 7
                                                   long-time “Director of Risk
 8
                                                   Management” (see
 9
                                                   https://www.linkedin.com/in/paul-rytting-
10
                                                   5622303b/). Mr. Rytting fails to establish
11
                                                   how his role as a risk manager would
12
                                                   somehow provide personal knowledge of
13
                                                   the inner workings of Ensign Peak
14                                                 Advisors and other entities handling the
15                                                 Church’s financial affairs).
16   6.     Page 4, paragraph 8, lines 20-23, as   Lack of personal knowledge (Fed. R.
17          follows:                               Evid. 602) (Brew v. City of Emeryville,
18   The Church provided Ensign Peak with an 138 F. Supp. 2d 1217, 1227 (N.D. Cal.
19   initial grant                                 2001) (“declarant must state facts
20                                                 showing his or her connection to the
21                                                 matters stated, establishing the source of
22                                                 the information.”) (Mr. Rytting does not
23                                                 state that he participated in the Church’s
24                                                 grant to Ensign Peak, or that he has any
25                                                 personal knowledge of the grant other
26                                                 than what is stated in Exhibit 3);
27

28
                                               6
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 7 of 43 Page ID #:1344



 1                                                Lack of foundation (Fed. R. Evid. 901)
 2                                                (Contrary to how he holds himself out in
 3                                                his declaration, Mr. Rytting’s well-
 4                                                documented role with the Church is as its
 5                                                long-time “Director of Risk
 6                                                Management” (see
 7                                                https://www.linkedin.com/in/paul-rytting-
 8                                                5622303b/). Mr. Rytting fails to establish
 9                                                how his role as a risk manager would
10                                                somehow provide personal knowledge of
11                                                the inner workings of Ensign Peak
12                                                Advisors and other entities handling the
13                                                Church’s financial affairs);
14

15                                                Best Evidence Rule (Fed. R. Evid. 1002
16                                                et seq.) (inadmissible testimony to prove
17                                                the contents of a writing, the document
18                                                speaks for itself);
19

20                                                Inadmissible Hearsay (Fed. R. Evid.
21                                                801-802) (document is offered by Mr.
22                                                Rytting for the truth of the matter
23                                                contained therein and is not subject to a
24                                                hearsay exception).
25   7.    Page 4, paragraph 8, lines 23-28, as   Lack of personal knowledge (Fed. R.
26         follows:                               Evid. 602) (Brew v. City of Emeryville,
27                                                138 F. Supp. 2d 1217, 1227 (N.D. Cal.
28
                                               7
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 8 of 43 Page ID #:1345



 1   By the end of the 1997, with the             2001) (“declarant must state facts
 2   combination of the initial grant and         showing his or her connection to the
 3   earnings on the initial grant, Ensign Peak   matters stated, establishing the source of
 4   had net assets of                            the information.”) (Mr. Rytting does not
 5                                                state that he was involved with Ensign
 6                                                Peak Advisors in any way, nor does he
 7                                                state that he has any knowledge of Ensign
 8                                                Peak Advisors’ assets other than what is
 9                                                stated in Exhibit 3);
10

11                                                Lack of foundation (Fed. R. Evid. 901)
12                                                (Contrary to how he holds himself out in
13                                                his declaration, Mr. Rytting’s well-
14                                                documented role with the Church is as its
15                                                long-time “Director of Risk
16                                                Management” (see
17                                                https://www.linkedin.com/in/paul-rytting-
18                                                5622303b/). Mr. Rytting fails to establish
19                                                how his role as a risk manager would
20                                                somehow provide personal knowledge of
21                                                the inner workings of Ensign Peak
22                                                Advisors and other entities handling the
23                                                Church’s financial affairs);
24

25                                                Best Evidence Rule (Fed. R. Evid. 1002
26                                                et seq.) (inadmissible testimony to prove
27

28
                                               8
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 9 of 43 Page ID #:1346



 1                                              the contents of a writing, the document
 2                                              speaks for itself);
 3

 4                                              Inadmissible Hearsay (Fed. R. Evid.
 5                                              801-802) (document is offered by Mr.
 6                                              Rytting for the truth of the matter
 7                                              contained therein and is not subject to a
 8                                              hearsay exception).
 9   8.    Page 5, paragraph 11, lines 20-24,   Lack of personal knowledge (Fed. R.
10         as follows:                          Evid. 602) (Brew v. City of Emeryville,
11   As of December 31, 2003, the year          138 F. Supp. 2d 1217, 1227 (N.D. Cal.
12   President Hinckley made his                2001) (“declarant must state facts
13   announcement about City Creek, Ensign      showing his or her connection to the
14   Peak’s net assets had grown to             matters stated, establishing the source of
15                                              the information.”) (Mr. Rytting does not
16                                              state that he was involved with Ensign
17                                              Peak Advisors in any way, nor does he
18                                              state that he has any knowledge of Ensign
19                                              Peak Advisors’ assets other than what is
20                                              stated in Exhibit 5);
21

22                                              Lack of foundation (Fed. R. Evid. 901)
23                                              (Contrary to how he holds himself out in
24                                              his declaration, Mr. Rytting’s well-
25                                              documented role with the Church is as its
26                                              long-time “Director of Risk
27                                              Management” (see
28
                                               9
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 10 of 43 Page ID #:1347



 1                                              https://www.linkedin.com/in/paul-rytting-
 2                                              5622303b/). Mr. Rytting fails to establish
 3                                              how his role as a risk manager would
 4                                              somehow provide personal knowledge of
 5                                              the inner workings of Ensign Peak
 6                                              Advisors and other entities handling the
 7                                              Church’s financial affairs);
 8

 9                                              (Inadmissible Hearsay (Fed. R. Evid.
10                                              801-802) (document is offered by Mr.
11                                              Rytting for the truth of the matter
12                                              contained therein and is not subject to a
13                                              hearsay exception).
14   9.    Page 5, paragraph 11, lines 24-27,   Lack of personal knowledge (Fed. R.
15         as follows:                          Evid. 602) (Brew v. City of Emeryville,
16                                              138 F. Supp. 2d 1217, 1227 (N.D. Cal.
17                                              2001) (“declarant must state facts
18                                              showing his or her connection to the
19                                              matters stated, establishing the source of
20                                              the information.”) (Mr. Rytting does not
21                                              state that he was involved with Ensign
22                                              Peak Advisors in any way, nor does he
23                                              state that he has any knowledge of Ensign
24                                              Peak Advisors’ assets other than what is
25                                              stated in Exhibit 5);
26

27

28
                                              10
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 11 of 43 Page ID #:1348



 1                                             Lack of foundation (Fed. R. Evid. 901)
 2                                             (Contrary to how he holds himself out in
 3                                             his declaration, Mr. Rytting’s well-
 4                                             documented role with the Church is as its
 5                                             long-time “Director of Risk
 6                                             Management” (see
 7                                             https://www.linkedin.com/in/paul-rytting-
 8                                             5622303b/). Mr. Rytting fails to establish
 9                                             how his role as a risk manager would
10                                             somehow provide personal knowledge of
11                                             the inner workings of Ensign Peak
12                                             Advisors and other entities handling the
13                                             Church’s financial affairs);
14

15                                             Best Evidence Rule (Fed. R. Evid. 1002
16                                             et seq.) (inadmissible testimony to prove
17                                             the contents of a writing, the document
18                                             speaks for itself);
19

20                                             Inadmissible Hearsay (Fed. R. Evid.
21                                             801-802) (document is offered by Mr.
22                                             Rytting for the truth of the matter
23                                             contained therein and is not subject to a
24                                             hearsay exception).
25

26

27

28
                                              11
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 12 of 43 Page ID #:1349



 1   10.    Page 5, paragraph 11, lines 25     Lack of personal knowledge (Fed. R.
 2         through Page 6, lines 1-3, as       Evid. 602) (Brew v. City of Emeryville,
 3         follows:                            138 F. Supp. 2d 1217, 1227 (N.D. Cal.
 4   In that year alone, 2003, Ensign Peak     2001) (“declarant must state facts
 5   accumulated                               showing his or her connection to the
 6                                             matters stated, establishing the source of
 7                                             the information.”) (Mr. Rytting does not
 8                                             state that he was involved with Ensign
 9                                             Peak Advisors in any way, nor does he
10                                             state that he has any knowledge of Ensign
11                                             Peak Advisors’ assets other than what is
12                                             stated in Exhibit 5);
13

14                                             Lack of foundation (Fed. R. Evid. 901)
15                                             (Contrary to how he holds himself out in
16                                             his declaration, Mr. Rytting’s well-
17                                             documented role with the Church is as its
18                                             long-time “Director of Risk
19                                             Management” (see
20                                             https://www.linkedin.com/in/paul-rytting-
21                                             5622303b/). Mr. Rytting fails to establish
22                                             how his role as a risk manager would
23                                             somehow provide personal knowledge of
24                                             the inner workings of Ensign Peak
25                                             Advisors and other entities handling the
26                                             Church’s financial affairs);
27

28
                                              12
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 13 of 43 Page ID #:1350



 1                                              Best Evidence Rule (Fed. R. Evid. 1002
 2                                              et seq.) (inadmissible testimony to prove
 3                                              the contents of a writing, the document
 4                                              speaks for itself);
 5

 6                                              Inadmissible Hearsay (Fed. R. Evid.
 7                                              801-802) (document is offered by Mr.
 8                                              Rytting for the truth of the matter
 9                                              contained therein and is not subject to a
10                                              hearsay exception).
11   11.    Page 6, paragraph 12, as follows:   Lack of personal knowledge (Fed. R.
12   The City Creek project received funding    Evid. 602) (Brew v. City of Emeryville,
13   from Ensign Peak                           138 F. Supp. 2d 1217, 1227 (N.D. Cal.
14                                              2001) (“declarant must state facts
15                                              showing his or her connection to the
16                                              matters stated, establishing the source of
17                                              the information.”) (Mr. Rytting does not
18                                              state that he was involved with Ensign
19                                              Peak Advisors in any way, nor does he
20                                              state that was involved in the decision to
21                                              fund the City Creek Mall or the
22                                              implementation of such funding);
23

24                                              Lack of foundation (Fed. R. Evid. 901)
25                                              (Contrary to how he holds himself out in
26                                              his declaration, Mr. Rytting’s well-
27                                              documented role with the Church is as its
28
                                              13
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 14 of 43 Page ID #:1351



 1                                             long-time “Director of Risk
 2                                             Management” (see
 3                                             https://www.linkedin.com/in/paul-rytting-
 4                                             5622303b/). Mr. Rytting fails to establish
 5                                             how his role as a risk manager would
 6                                             somehow provide personal knowledge of
 7                                             the inner workings of Ensign Peak
 8                                             Advisors and other entities handling the
 9                                             Church’s financial affairs);
10

11                                             Improper opinion testimony (Fed. R.
12                                             Evid. 701) (Mr. Rytting is not qualified to
13                                             testify as to how the City Creek Project
14                                             received funding).
15   12.    Page 6, paragraph 13, lines 6-12, as Lack of personal knowledge (Fed. R.
16         follows:                            Evid. 602) (Brew v. City of Emeryville,
17   Consistent with President Hinckley’s 2003 138 F. Supp. 2d 1217, 1227 (N.D. Cal.
18   message, the Church earmarked             2001) (“declarant must state facts
19                                             showing his or her connection to the

20
                                               matters stated, establishing the source of
                                               the information.”) (Mr. Rytting does not
21
                                               state that he was involved with Ensign
22
                                               Peak Advisors in any way, nor does he
23
                                               state that he has any knowledge of the
24
                                               transfer of Ensign Peak Advisors’ assets
25
                                               other than what is stated in Exhibit 6);
26

27

28
                                              14
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 15 of 43 Page ID #:1352



 1                                               Lack of foundation (Fed. R. Evid. 901)
 2                                               (Contrary to how he holds himself out in
 3                                               his declaration, Mr. Rytting’s well-
 4                                               documented role with the Church is as its

 5                                               long-time “Director of Risk

 6
                                                 Management” (see
                                                 https://www.linkedin.com/in/paul-rytting-
 7
                                                 5622303b/). Mr. Rytting fails to establish
 8
                                                 how his role as a risk manager would
 9
                                                 somehow provide personal knowledge of
10
                                                 the inner workings of Ensign Peak
11
                                                 Advisors and other entities handling the
12
                                                 Church’s financial affairs);
13

14                                               Inadmissible Hearsay (Fed. R. Evid.
15                                               801-802) (document is offered by Mr.
16                                               Rytting for the truth of the matter
17                                               contained therein and is not subject to a
18                                               hearsay exception).
19   13.    Page 6, paragraph 13, lines 12-17,   Lack of personal knowledge (Fed. R.
20         as follows:                           Evid. 602) (Brew v. City of Emeryville,
21                                               138 F. Supp. 2d 1217, 1227 (N.D. Cal.
22                                               2001) (“declarant must state facts
23                                               showing his or her connection to the

24                                               matters stated, establishing the source of
                                                 the information.”) (Mr. Rytting does not
25
                                                 state that he was involved in the
26
                                                 preparation or transmittal of Exhibit 6);
27

28
                                              15
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 16 of 43 Page ID #:1353



 1                                             Lack of foundation (Fed. R. Evid. 901)
 2                                             (Contrary to how he holds himself out in
 3                                             his declaration, Mr. Rytting’s well-
 4                                             documented role with the Church is as its

 5                                             long-time “Director of Risk

 6
                                               Management” (see
                                               https://www.linkedin.com/in/paul-rytting-
 7
                                               5622303b/). Mr. Rytting fails to establish
 8
                                               how his role as a risk manager would
 9
                                               somehow provide personal knowledge of
10
                                               the inner workings of Ensign Peak
11
                                               Advisors and other entities handling the
12
                                               Church’s financial affairs);
13

14                                             Best Evidence Rule (Fed. R. Evid. 1002
15                                             et seq.) (inadmissible testimony to prove
16                                             the contents of a writing, the document
17                                             speaks for itself);
18

19                                             Improper opinion testimony (Fed. R.
20                                             Evid. 701) (Mr. Rytting is not qualified to
21                                             testify as to
22                                                                             );

23

24
                                               Inadmissible Hearsay (Fed. R. Evid.
                                               801-802) (document is offered by Mr.
25
                                               Rytting for the truth of the matter
26
                                               contained therein and is not subject to a
27
                                               hearsay exception).
28
                                              16
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 17 of 43 Page ID #:1354



 1   14.    Page 6, paragraph 13, lines 17-21,   Lack of personal knowledge (Fed. R.
 2         as follows:                           Evid. 602) (Brew v. City of Emeryville,
 3                                               138 F. Supp. 2d 1217, 1227 (N.D. Cal.
 4                                               2001) (“declarant must state facts

 5                                               showing his or her connection to the

 6
                                                 matters stated, establishing the source of
                                                 the information.”) (Mr. Rytting does not
 7
                                                 state that he was involved in the
 8
                                                 preparation or transmittal of Exhibit 6);
 9

10
                                                 Lack of foundation (Fed. R. Evid. 901)
11
                                                 (Contrary to how he holds himself out in
12
                                                 his declaration, Mr. Rytting’s well-
13
                                                 documented role with the Church is as its
14                                               long-time “Director of Risk
15                                               Management” (see
16                                               https://www.linkedin.com/in/paul-rytting-
17                                               5622303b/). Mr. Rytting fails to establish
18                                               how his role as a risk manager would
19                                               somehow provide personal knowledge of
20                                               the inner workings of Ensign Peak
21                                               Advisors and other entities handling the
22                                               Church’s financial affairs);

23

24
                                                 Best Evidence Rule (Fed. R. Evid. 1002
                                                 et seq.) (inadmissible testimony to prove
25
                                                 the contents of a writing, the document
26
                                                 speaks for itself);
27

28
                                              17
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 18 of 43 Page ID #:1355



 1                                               Inadmissible Hearsay (Fed. R. Evid.
 2                                               801-802) (document is offered by Mr.
 3                                               Rytting for the truth of the matter
 4                                               contained therein and is not subject to a

 5                                               hearsay exception).

 6   15.    Page 6, paragraph 13, lines 21-23,   Lack of personal knowledge (Fed. R.
           as follows:                           Evid. 602) (Brew v. City of Emeryville,
 7
                                                 138 F. Supp. 2d 1217, 1227 (N.D. Cal.
 8
                                                 2001) (“declarant must state facts
 9
                                                 showing his or her connection to the
10
                                                 matters stated, establishing the source of
11
                                                 the information.”) (Mr. Rytting does not
12
                                                 state that he was involved in the
13
                                                 preparation or transmittal of Exhibit 6);
14

15                                               Lack of foundation (Fed. R. Evid. 901)
16                                               (Contrary to how he holds himself out in
17                                               his declaration, Mr. Rytting’s well-
18                                               documented role with the Church is as its
19                                               long-time “Director of Risk
20                                               Management” (see
21                                               https://www.linkedin.com/in/paul-rytting-
22                                               5622303b/). Mr. Rytting fails to establish
23                                               how his role as a risk manager would

24                                               somehow provide personal knowledge of
                                                 the inner workings of Ensign Peak
25
                                                 Advisors and other entities handling the
26
                                                 Church’s financial affairs);
27

28
                                              18
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 19 of 43 Page ID #:1356



 1                                              Best Evidence Rule (Fed. R. Evid. 1002
 2                                              et seq.) (inadmissible testimony to prove
 3                                              the contents of a writing, the document
 4                                              speaks for itself).

 5

 6
                                                Inadmissible Hearsay (Fed. R. Evid.
                                                801-802) (document is offered by Mr.
 7
                                                Rytting for the truth of the matter
 8
                                                contained therein and is not subject to a
 9
                                                hearsay exception).
10
     16.    Page 6, paragraph 13, line 23, as   Lack of personal knowledge (Fed. R.
11
           follows:                             Evid. 602) (Brew v. City of Emeryville,
12
                                                138 F. Supp. 2d 1217, 1227 (N.D. Cal.
13
                                                2001) (“declarant must state facts
14
                                                showing his or her connection to the
15                                              matters stated, establishing the source of
16                                              the information.”) (Mr. Rytting does not
17                                              provide facts to support his claim that
18

19                                                              ;
20

21                                              Lack of foundation (Fed. R. Evid. 901)
22                                              (Contrary to how he holds himself out in
23                                              his declaration, Mr. Rytting’s well-

24                                              documented role with the Church is as its
                                                long-time “Director of Risk
25
                                                Management” (see
26
                                                https://www.linkedin.com/in/paul-rytting-
27
                                                5622303b/). Mr. Rytting fails to establish
28
                                              19
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 20 of 43 Page ID #:1357



 1                                               how his role as a risk manager would
 2                                               somehow provide personal knowledge of
 3                                               the inner workings of Ensign Peak
 4                                               Advisors and other entities handling the

 5                                               Church’s financial affairs);

 6
                                                 Improper opinion testimony (Fed. R.
 7
                                                 Evid. 701) (Mr. Rytting is not an
 8
                                                 accountant).
 9
     17.    Page 6, paragraph 13, lines 23-26,   Lack of personal knowledge (Fed. R.
10
           as follows:                           Evid. 602) (Brew v. City of Emeryville,
11
                                                 138 F. Supp. 2d 1217, 1227 (N.D. Cal.
12
                                                 2001) (“declarant must state facts
13
                                                 showing his or her connection to the
14
                                                 matters stated, establishing the source of
15                                               the information.”) (Mr. Rytting does not
16                                               state that he was involved with Ensign
17                                               Peak Advisors in any way, nor does he
18                                               state that he has any knowledge of any
19                                               transfer of funds either to or from Ensign
20                                               Peak Advisors);
21

22                                               Lack of foundation (Fed. R. Evid. 901)
23                                               (Contrary to how he holds himself out in

24                                               his declaration, Mr. Rytting’s well-
                                                 documented role with the Church is as its
25
                                                 long-time “Director of Risk
26
                                                 Management” (see
27
                                                 https://www.linkedin.com/in/paul-rytting-
28
                                              20
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 21 of 43 Page ID #:1358



 1                                              5622303b/). Mr. Rytting fails to establish
 2                                              how his role as a risk manager would
 3                                              somehow provide personal knowledge of
 4                                              the inner workings of Ensign Peak

 5                                              Advisors and other entities handling the

 6
                                                Church’s financial affairs);

 7
                                                Improper opinion testimony (Fed. R.
 8
                                                Evid. 701) (Mr. Rytting is not qualified to
 9
                                                testify as to
10

11

12
     18.    Page 7, paragraph 14, as follows:   Lack of personal knowledge (Fed. R.
13
     The initial reserve                        Evid. 602) (Brew v. City of Emeryville,
14
                                        came    138 F. Supp. 2d 1217, 1227 (N.D. Cal.
15
     exclusively from earnings on the Church’s 2001) (“declarant must state facts
16                                             showing his or her connection to the
     reserve funds invested by Ensign Peak.
17                                              matters stated, establishing the source of
18                                              the information.”) (Mr. Rytting does not
19                                              state that he was involved with Ensign
20                                              Peak Advisors in any way, nor does he
21                                              state that he has any knowledge of any
22                                              transfer of funds either to or from Ensign
23                                              Peak Advisors);

24
                                                Lack of foundation (Fed. R. Evid. 901)
25
                                                (Contrary to how he holds himself out in
26
                                                his declaration, Mr. Rytting’s well-
27
                                                documented role with the Church is as its
28
                                              21
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 22 of 43 Page ID #:1359



 1                                                 long-time “Director of Risk
 2                                                 Management” (see
 3                                                 https://www.linkedin.com/in/paul-rytting-
 4                                                 5622303b/). Mr. Rytting fails to establish

 5                                                 how his role as a risk manager would

 6
                                                   somehow provide personal knowledge of
                                                   the inner workings of Ensign Peak
 7
                                                   Advisors and other entities handling the
 8
                                                   Church’s financial affairs);
 9

10
                                                   Improper opinion testimony (Fed. R.
11
                                                   Evid. 701) (Mr. Rytting is not qualified to
12
                                                   testify as to
13

14
     19.       Page 7, paragraph 16, as follows:   Lack of personal knowledge (Fed. R.
15                                                 Evid. 602) (Brew v. City of Emeryville,
     CCRI owned and made further
16                                                 138 F. Supp. 2d 1217, 1227 (N.D. Cal.
     investments in City Creek property, most
17                                                 2001) (“declarant must state facts
     of which it then rented to a separate for-
18                                                 showing his or her connection to the
     profit company to operate the shopping
19                                                 matters stated, establishing the source of
     center.
20                                                 the information.”) (Mr. Rytting does not
21                                                 state that he was involved with CCRI in
22                                                 any way, nor does he state that he has any
23                                                 knowledge of any transfer of funds either

24                                                 to or from CCRI);

25
                                                   Lack of foundation (Fed. R. Evid. 901)
26
                                                   (Contrary to how he holds himself out in
27
                                                   his declaration, Mr. Rytting’s well-
28
                                              22
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 23 of 43 Page ID #:1360



 1                                                documented role with the Church is as its
 2                                                long-time “Director of Risk
 3                                                Management” (see
 4                                                https://www.linkedin.com/in/paul-rytting-

 5                                                5622303b/). Mr. Rytting fails to establish

 6
                                                  how his role as a risk manager would
                                                  somehow provide personal knowledge of
 7
                                                  the inner workings of CCRI and other
 8
                                                  entities handling the Church’s financial
 9
                                                  affairs).
10
     20.    Page 7, paragraph 17, as follows:     Lack of personal knowledge (Fed. R.
11
     During the course of the City Creek          Evid. 602) (Brew v. City of Emeryville,
12
     project (between 2007 and 2012),             138 F. Supp. 2d 1217, 1227 (N.D. Cal.
13
                                                  2001) (“declarant must state facts
14
                                                  showing his or her connection to the
15                                                matters stated, establishing the source of
                                  —authorized
16                                                the information.”) (Mr. Rytting does not
     appropriations for the City Creek project.
17                                                state that he was affiliated with
     With Church authorization, Ensign Peak
18
     then periodically granted
19                                                                                );
20

21                                                Lack of foundation (Fed. R. Evid. 901)
22                                                (Contrary to how he holds himself out in
23                                                his declaration, Mr. Rytting’s well-

24                                                documented role with the Church is as its
                                                  long-time “Director of Risk
25
                                                  Management” (see
26
                                                  https://www.linkedin.com/in/paul-rytting-
27
                                                  5622303b/). Mr. Rytting fails to establish
28
                                              23
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 24 of 43 Page ID #:1361



 1                                               how his role as a risk manager would
 2                                               somehow provide personal knowledge of
 3                                               the inner workings of Ensign Peak
 4                                               Advisors and other entities handling the

 5                                               Church’s financial affairs);

 6
                                                 Improper opinion testimony (Fed. R.
 7
                                                 Evid. 701) (Mr. Rytting is not qualified to
 8
                                                 testify as to how the City Creek Project
 9
                                                 received funding).
10
     21.    Page 7, paragraph 18, lines 15-22,   Lack of personal knowledge (Fed. R.
11
           as follows:                           Evid. 602) (Brew v. City of Emeryville,
12
                                                 138 F. Supp. 2d 1217, 1227 (N.D. Cal.
13
                                                 2001) (“declarant must state facts
14
                                                 showing his or her connection to the
15                                               matters stated, establishing the source of
16                                               the information.”) (Mr. Rytting does not
17                                               state that he was involved with Ensign
18                                               Peak Advisors in any way, nor does he
19                                               state that he has any knowledge of any
20                                               transfer of funds either to or from Ensign
21                                               Peak Advisors other than what is stated in
22                                               Exhibit 7);
23

24                                               Lack of foundation (Fed. R. Evid. 901)
                                                 (Contrary to how he holds himself out in
25
                                                 his declaration, Mr. Rytting’s well-
26
                                                 documented role with the Church is as its
27
                                                 long-time “Director of Risk
28
                                              24
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 25 of 43 Page ID #:1362



 1                                               Management” (see
 2                                               https://www.linkedin.com/in/paul-rytting-
 3                                               5622303b/). Mr. Rytting fails to establish
 4                                               how his role as a risk manager would

 5                                               somehow provide personal knowledge of

 6
                                                 the inner workings of Ensign Peak
                                                 Advisors and other entities handling the
 7
                                                 Church’s financial affairs);
 8

 9
                                                 Best Evidence Rule (Fed. R. Evid. 1002
10
                                                 et seq.) (inadmissible testimony to prove
11
                                                 the contents of a writing , the document
12
                                                 speaks for itself);
13

14                                               Inadmissible Hearsay (Fed. R. Evid.
15                                               801-802) (document is offered by Mr.
16                                               Rytting for the truth of the matter
17                                               contained therein and is not subject to a
18                                               hearsay exception).
19   22.    Page 7, paragraph 19, lines 25-28,   Lack of personal knowledge (Fed. R.
20         as follows:                           Evid. 602) (Brew v. City of Emeryville,
21   When the Church authorized Ensign Peak      138 F. Supp. 2d 1217, 1227 (N.D. Cal.
22   to grant funds to CCRI, the funds           2001) (“declarant must state facts
23                                               showing his or her connection to the
                                                 matters stated, establishing the source of
24                                    cash was
                                                 the information.”) (Mr. Rytting does not
25   granted to CCRI. The remaining
                                                 state that he was involved with Ensign
26   ungranted assets in
                                                 Peak Advisors in any way, nor does he
27
                                                 state that he has any knowledge of any
28
                                              25
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 26 of 43 Page ID #:1363



 1                          continued to accrue   transfer of funds either to or from Ensign
 2   investment earnings.                         Peak Advisors);
 3

 4                                                Lack of foundation (Fed. R. Evid. 901)

 5                                                (Contrary to how he holds himself out in

 6
                                                  his declaration, Mr. Rytting’s well-
                                                  documented role with the Church is as its
 7
                                                  long-time “Director of Risk
 8
                                                  Management” (see
 9
                                                  https://www.linkedin.com/in/paul-rytting-
10
                                                  5622303b/). Mr. Rytting fails to establish
11
                                                  how his role as a risk manager would
12
                                                  somehow provide personal knowledge of
13
                                                  the inner workings of Ensign Peak
14                                                Advisors and other entities handling the
15                                                Church’s financial affairs).
16   23.   Page 8, paragraph 19, lines 1-2,       Lack of personal knowledge (Fed. R.
17         as follows:                            Evid. 602) (Brew v. City of Emeryville,
18   [T]he reserve fund was periodically          138 F. Supp. 2d 1217, 1227 (N.D. Cal.
19   “drawn down” during the lifetime of the      2001) (“declarant must state facts
20   City Creek project while continuing to       showing his or her connection to the
21                                                matters stated, establishing the source of
     accrue investment earnings along the way.
22                                                the information.”) (Mr. Rytting does not
23                                                state that was involved with the transfer

24                                                of assets either to or from the reserve
                                                  fund);
25

26
                                                  Lack of foundation (Fed. R. Evid. 901)
27
                                                  (Contrary to how he holds himself out in
28
                                              26
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 27 of 43 Page ID #:1364



 1                                              his declaration, Mr. Rytting’s well-
 2                                              documented role with the Church is as its
 3                                              long-time “Director of Risk
 4                                              Management” (see

 5                                              https://www.linkedin.com/in/paul-rytting-

 6
                                                5622303b/). Mr. Rytting fails to establish
                                                how his role as a risk manager would
 7
                                                somehow provide personal knowledge of
 8
                                                the inner workings of Ensign Peak
 9
                                                Advisors and other entities handling the
10
                                                Church’s financial affairs).
11

12
     24.    Page 8, paragraph 20, as follows:   Lack of personal knowledge (Fed. R.
13
                                                Evid. 602) (Brew v. City of Emeryville,
14
                                                138 F. Supp. 2d 1217, 1227 (N.D. Cal.
15                                              2001) (“declarant must state facts
16                                              showing his or her connection to the
17                                              matters stated, establishing the source of
18                                              the information.”) (Mr. Rytting does not
19                                              state that he was involved with Ensign
20                                              Peak Advisors in any way, nor does he
21                                              state that he has any knowledge of any
22                                              transfer of funds either to or from Ensign
23                                              Peak Advisors other than what is stated in

24                                              Exhibit 8);

25
                                                Lack of foundation (Fed. R. Evid. 901)
26
                                                (Contrary to how he holds himself out in
27
                                                his declaration, Mr. Rytting’s well-
28
                                              27
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 28 of 43 Page ID #:1365



 1                                             documented role with the Church is as its
 2                                             long-time “Director of Risk
 3                                             Management” (see
 4                                             https://www.linkedin.com/in/paul-rytting-

 5                                             5622303b/). Mr. Rytting fails to establish

 6
                                               how his role as a risk manager would
                                               somehow provide personal knowledge of
 7
                                               the inner workings of Ensign Peak
 8
                                               Advisors and other entities handling the
 9
                                               Church’s financial affairs);
10

11
                                               Best Evidence Rule (Fed. R. Evid. 1002
12
                                               et seq.) (inadmissible testimony to prove
13
                                               the contents of a writing , the document
14                                             speaks for itself);
15

16                                             Inadmissible Hearsay (Fed. R. Evid.
17                                             801-802) (document is offered by Mr.
18                                             Rytting for the truth of the matter
19                                             contained therein and is not subject to a
20                                             hearsay exception).
21   25.    Page 8, paragraph 21, lines 8-13, as Lack of personal knowledge (Fed. R.
22         follows:                            Evid. 602) (Brew v. City of Emeryville,
23                                             138 F. Supp. 2d 1217, 1227 (N.D. Cal.

24                                             2001) (“declarant must state facts
                                               showing his or her connection to the
25
                                               matters stated, establishing the source of
26
                                               the information.”) (Mr. Rytting does not
27
                                               state that he was involved with Ensign
28
                                              28
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 29 of 43 Page ID #:1366



 1                                             Peak Advisors in any way, nor does he
 2                                             state that he has any knowledge of any
 3                                             transfer of funds either to or from Ensign
 4                                             Peak Advisors other than what is stated in

 5                                             Exhibit 8);

 6
                                               Lack of foundation (Fed. R. Evid. 901)
 7
                                               (Contrary to how he holds himself out in
 8
                                               his declaration, Mr. Rytting’s well-
 9
                                               documented role with the Church is as its
10
                                               long-time “Director of Risk
11
                                               Management” (see
12
                                               https://www.linkedin.com/in/paul-rytting-
13
                                               5622303b/). Mr. Rytting fails to establish
14                                             how his role as a risk manager would
15                                             somehow provide personal knowledge of
16                                             the inner workings of Ensign Peak
17                                             Advisors and other entities handling the
18                                             Church’s financial affairs);
19

20                                             Best Evidence Rule (Fed. R. Evid. 1002
21                                             et seq.) (inadmissible testimony to prove
22                                             the contents of a writing , the document

23                                             speaks for itself);

24
                                               Inadmissible Hearsay (Fed. R. Evid.
25
                                               801-802) (document is offered by Mr.
26
                                               Rytting for the truth of the matter
27

28
                                              29
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 30 of 43 Page ID #:1367



 1                                               contained therein and is not subject to a
 2                                               hearsay exception).
 3   26.    Page 8, paragraph 21, lines 13-16,   Lack of personal knowledge (Fed. R.
 4         as follows:                           Evid. 602) (Brew v. City of Emeryville,
 5                                               138 F. Supp. 2d 1217, 1227 (N.D. Cal.

 6
                                                 2001) (“declarant must state facts
                                                 showing his or her connection to the
 7
                                                 matters stated, establishing the source of
 8
                                                 the information.”) (Mr. Rytting does not
 9
                                                 state that he was involved with Ensign
10
                                                 Peak Advisors in any way, nor does he
11
                                                 state that he has any knowledge of any
12
                                                 transfer of funds either to or from Ensign
13
                                                 Peak Advisors other than what is stated in
14
                                                 Exhibit 8);
15

16                                               Lack of foundation (Fed. R. Evid. 901)
17                                               (Contrary to how he holds himself out in
18                                               his declaration, Mr. Rytting’s well-
19                                               documented role with the Church is as its
20                                               long-time “Director of Risk
21                                               Management” (see
22                                               https://www.linkedin.com/in/paul-rytting-
23                                               5622303b/). Mr. Rytting fails to establish

24                                               how his role as a risk manager would
                                                 somehow provide personal knowledge of
25
                                                 the inner workings of Ensign Peak
26
                                                 Advisors and other entities handling the
27
                                                 Church’s financial affairs);
28
                                              30
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 31 of 43 Page ID #:1368



 1                                               Best Evidence Rule (Fed. R. Evid. 1002
 2                                               et seq.) (inadmissible testimony to prove
 3                                               the contents of a writing , the document
 4                                               speaks for itself);

 5

 6
                                                 Inadmissible Hearsay (Fed. R. Evid.
                                                 801-802) (document is offered by Mr.
 7
                                                 Rytting for the truth of the matter
 8
                                                 contained therein and is not subject to a
 9
                                                 hearsay exception).
10
     27.    Page 8, paragraph 22, lines 17-19,   Lack of personal knowledge (Fed. R.
11
           as follows:                           Evid. 602) (Brew v. City of Emeryville,
12
                                                 138 F. Supp. 2d 1217, 1227 (N.D. Cal.
13
                                                 2001) (“declarant must state facts
14
                                                 showing his or her connection to the
15                                               matters stated, establishing the source of
16                                               the information.”) (Mr. Rytting does not
17                                               state that he was involved with Ensign
18                                               Peak Advisors in any way, nor does he
19                                               state that he has any knowledge of any
20                                               transfer of funds either to or from Ensign
21                                               Peak Advisors other than what is stated in
22                                               Exhibit 8);
23

24                                               Lack of foundation (Fed. R. Evid. 901)
                                                 (Contrary to how he holds himself out in
25
                                                 his declaration, Mr. Rytting’s well-
26
                                                 documented role with the Church is as its
27
                                                 long-time “Director of Risk
28
                                              31
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 32 of 43 Page ID #:1369



 1                                             Management” (see
 2                                             https://www.linkedin.com/in/paul-rytting-
 3                                             5622303b/). Mr. Rytting fails to establish
 4                                             how his role as a risk manager would

 5                                             somehow provide personal knowledge of

 6
                                               the inner workings of Ensign Peak
                                               Advisors and other entities handling the
 7
                                               Church’s financial affairs);
 8

 9
                                               Best Evidence Rule (Fed. R. Evid. 1002
10
                                               et seq.) (inadmissible testimony to prove
11
                                               the contents of a writing , the document
12
                                               speaks for itself);
13

14                                             Inadmissible Hearsay (Fed. R. Evid.
15                                             801-802) (document is offered by Mr.
16                                             Rytting for the truth of the matter
17                                             contained therein and is not subject to a
18                                             hearsay exception);
19

20                                             Improper opinion testimony (Fed. R.
21                                             Evid. 701) (Mr. Rytting is not qualified to
22                                             testify as to

23

24

25

26

27

28
                                              32
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 33 of 43 Page ID #:1370



 1   28.    Page 8, paragraph 22, lines 19-22,   Lack of personal knowledge (Fed. R.
 2         as follows:                           Evid. 602) (Brew v. City of Emeryville,
 3                                               138 F. Supp. 2d 1217, 1227 (N.D. Cal.
 4                                               2001) (“declarant must state facts

 5                                               showing his or her connection to the

 6
                                                 matters stated, establishing the source of
                                                 the information.”) (Mr. Rytting does not
 7
                                                 state that he was involved with Ensign
 8
                                                 Peak Advisors in any way, nor does he
 9
                                                 state that he has any knowledge of any
10
                                                 transfer of funds either to or from Ensign
11
                                                 Peak Advisors other than what is stated in
12
                                                 Exhibit 8);
13

14                                               Lack of foundation (Fed. R. Evid. 901)
15                                               (Contrary to how he holds himself out in
16                                               his declaration, Mr. Rytting’s well-
17                                               documented role with the Church is as its
18                                               long-time “Director of Risk
19                                               Management” (see
20                                               https://www.linkedin.com/in/paul-rytting-
21                                               5622303b/). Mr. Rytting fails to establish
22                                               how his role as a risk manager would

23                                               somehow provide personal knowledge of

24
                                                 the inner workings of Ensign Peak
                                                 Advisors and other entities handling the
25
                                                 Church’s financial affairs);
26

27

28
                                              33
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 34 of 43 Page ID #:1371



 1                                             Best Evidence Rule (Fed. R. Evid. 1002
 2                                             et seq.) (inadmissible testimony to prove
 3                                             the contents of a writing, the document
 4                                             speaks for itself);

 5

 6
                                               Inadmissible Hearsay (Fed. R. Evid.
                                               801-802) (document is offered by Mr.
 7
                                               Rytting for the truth of the matter
 8
                                               contained therein and is not subject to a
 9
                                               hearsay exception).
10
     29.    Page 8, paragraph 22, lines 22     Lack of personal knowledge (Fed. R.
11
           through Page 9, lines 1-2, as       Evid. 602) (Brew v. City of Emeryville,
12
           follows:                            138 F. Supp. 2d 1217, 1227 (N.D. Cal.
13
                                               2001) (“declarant must state facts
14
                                               showing his or her connection to the
15                                             matters stated, establishing the source of
16                                             the information.”) (Mr. Rytting does not
17                                             state that he was involved with Ensign
18                                             Peak Advisors in any way, nor does he
19                                             state that he has any knowledge of any
20                                             transfer of funds either to or from Ensign
21                                             Peak Advisors other than what is stated in
22                                             Exhibit 8);
23

24                                             Lack of foundation (Fed. R. Evid. 901)
                                               (Contrary to how he holds himself out in
25
                                               his declaration, Mr. Rytting’s well-
26
                                               documented role with the Church is as its
27
                                               long-time “Director of Risk
28
                                              34
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 35 of 43 Page ID #:1372



 1                                             Management” (see
 2                                             https://www.linkedin.com/in/paul-rytting-
 3                                             5622303b/). Mr. Rytting fails to establish
 4                                             how his role as a risk manager would

 5                                             somehow provide personal knowledge of

 6
                                               the inner workings of Ensign Peak
                                               Advisors and other entities handling the
 7
                                               Church’s financial affairs);
 8

 9
                                               Best Evidence Rule (Fed. R. Evid. 1002
10
                                               et seq.) (inadmissible testimony to prove
11
                                               the contents of a writing , the document
12
                                               speaks for itself);
13

14                                             Inadmissible Hearsay (Fed. R. Evid.
15                                             801-802) (document is offered by Mr.
16                                             Rytting for the truth of the matter
17                                             contained therein and is not subject to a
18                                             hearsay exception);
19

20                                             Improper opinion testimony (Fed. R.
21                                             Evid. 701) (Mr. Rytting is not qualified to
22                                             testify as to

23

24

25

26

27

28
                                              35
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 36 of 43 Page ID #:1373



 1   30.    Page 9, paragraph 23, lines 3-6, as   Lack of personal knowledge (Fed. R.
 2         follows:                               Evid. 602) (Brew v. City of Emeryville,
 3   Ensign Peak granted                          138 F. Supp. 2d 1217, 1227 (N.D. Cal.
 4                                                2001) (“declarant must state facts

 5                                                showing his or her connection to the
                                                  matters stated, establishing the source of
 6                                Each of the
                                                  the information.”) (Mr. Rytting does not
 7   listed Ensign Peak grants came from
                                                  state that he was involved with Ensign
 8
                                                  Peak Advisors in any way, nor does he
 9
                                                  state that he has any knowledge of any
10
                                                  transfer of funds either to or from Ensign
11
                                                  Peak Advisors);
12

13
                                                  Lack of foundation (Fed. R. Evid. 901)
14                                                (Contrary to how he holds himself out in
15                                                his declaration, Mr. Rytting’s well-
16                                                documented role with the Church is as its
17                                                long-time “Director of Risk
18                                                Management” (see
19                                                https://www.linkedin.com/in/paul-rytting-
20                                                5622303b/). Mr. Rytting fails to establish
21                                                how his role as a risk manager would
22                                                somehow provide personal knowledge of

23                                                the inner workings of Ensign Peak

24
                                                  Advisors and other entities handling the
                                                  Church’s financial affairs);
25

26
                                                  Improper opinion testimony (Fed. R.
27
                                                  Evid. 701) (Mr. Rytting is not qualified to
28
                                              36
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 37 of 43 Page ID #:1374



 1                                                testify as to
 2

 3   31.    Page 9, paragraph 23, lines 6-9, as   Lack of personal knowledge (Fed. R.
 4         follows:                               Evid. 602) (Brew v. City of Emeryville,
 5   In summary, the total value of               138 F. Supp. 2d 1217, 1227 (N.D. Cal.

 6
                                                  2001) (“declarant must state facts
                                                  showing his or her connection to the
 7
                                                  matters stated, establishing the source of
 8
                                                  the information.”) (Mr. Rytting does not
 9
                                                  state that he was involved with Ensign
10
                                                  Peak Advisors in any way, nor does he
11
                                                  state that he has any knowledge of any
12
                                                  transfer of funds either to or from Ensign
13
                                                  Peak Advisors other than what is stated in
14
                                                  Exhibit 8);
15

16                                                Lack of foundation (Fed. R. Evid. 901)
17                                                (Contrary to how he holds himself out in
18                                                his declaration, Mr. Rytting’s well-
19                                                documented role with the Church is as its
20                                                long-time “Director of Risk
21                                                Management” (see
22                                                https://www.linkedin.com/in/paul-rytting-
23                                                5622303b/). Mr. Rytting fails to establish

24                                                how his role as a risk manager would
                                                  somehow provide personal knowledge of
25
                                                  the inner workings of Ensign Peak
26
                                                  Advisors and other entities handling the
27
                                                  Church’s financial affairs);
28
                                              37
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 38 of 43 Page ID #:1375



 1

 2                                               Best Evidence Rule (Fed. R. Evid. 1002
 3                                               et seq.) (inadmissible testimony to prove
 4                                               the contents of a writing , the document

 5                                               speaks for itself);

 6
                                                 Inadmissible Hearsay (Fed. R. Evid.
 7
                                                 801-802) (document is offered by Mr.
 8
                                                 Rytting for the truth of the matter
 9
                                                 contained therein and is not subject to a
10
                                                 hearsay exception).
11
     32.    Page 9, paragraph 24, lines 10-13,   Lack of personal knowledge (Fed. R.
12
           as follows:                           Evid. 602) (Brew v. City of Emeryville,
13
     The City Creek project was funded by        138 F. Supp. 2d 1217, 1227 (N.D. Cal.
14
     other sources as well. In addition to       2001) (“declarant must state facts
15                                               showing his or her connection to the
     Ensign Peak’s grants from
16                                               matters stated, establishing the source of
17                                               the information.”) (Mr. Rytting does not
18                                               state that he was involved with Ensign
19                                               Peak Advisors in any way, nor does he
20                                               state that he has any knowledge of any
21                                               source of funding for the City Creek Mall
22                                               other than what is stated in Exhibits 9 and
23                                               10);

24
                                                 Lack of foundation (Fed. R. Evid. 901)
25
                                                 (Contrary to how he holds himself out in
26
                                                 his declaration, Mr. Rytting’s well-
27
                                                 documented role with the Church is as its
28
                                              38
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 39 of 43 Page ID #:1376



 1                                                long-time “Director of Risk
 2                                                Management” (see
 3                                                https://www.linkedin.com/in/paul-rytting-
 4                                                5622303b/). Mr. Rytting fails to establish

 5                                                how his role as a risk manager would

 6
                                                  somehow provide personal knowledge of
                                                  the inner workings of Ensign Peak
 7
                                                  Advisors and other entities handling the
 8
                                                  Church’s financial affairs);
 9

10
                                                  Improper opinion testimony (Fed. R.
11
                                                  Evid. 701) (Mr. Rytting is not qualified to
12
                                                  testify as to how the City Creek Project
13
                                                  received funding).
14
     33.    Page 9, paragraph 24, lines 13-15,    Lack of personal knowledge (Fed. R.
15                                                Evid. 602) (Brew v. City of Emeryville,
           as follows:
16                                                138 F. Supp. 2d 1217, 1227 (N.D. Cal.
     These grants came from the Church’s
17                                                2001) (“declarant must state facts
     earnings on its general reserve funds from
18                                                showing his or her connection to the
     Ensign Peak’s main investment account.
19                                                matters stated, establishing the source of
     Attached hereto as Exhibit 9 and Exhibit
20                                                the information.”) (Mr. Rytting does not
     10 are true and correct copies of the
21                                                state that he was involved with Ensign
     authorizations evidencing these grants.
22                                                Peak Advisors in any way, nor does he
23                                                state that he has any knowledge of any

24                                                transfer of funds either to or from Ensign
                                                  Peak Advisors other than what is stated in
25
                                                  Exhibits 9 and 10);
26

27

28
                                              39
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 40 of 43 Page ID #:1377



 1                                               Lack of foundation (Fed. R. Evid. 901)
 2                                               (Contrary to how he holds himself out in
 3                                               his declaration, Mr. Rytting’s well-
 4                                               documented role with the Church is as its

 5                                               long-time “Director of Risk

 6
                                                 Management” (see
                                                 https://www.linkedin.com/in/paul-rytting-
 7
                                                 5622303b/). Mr. Rytting fails to establish
 8
                                                 how his role as a risk manager would
 9
                                                 somehow provide personal knowledge of
10
                                                 the inner workings of Ensign Peak
11
                                                 Advisors and other entities handling the
12
                                                 Church’s financial affairs);
13

14                                               Inadmissible Hearsay (Fed. R. Evid.
15                                               801-802) (documents are offered by Mr.
16                                               Rytting for the truth of the matters
17                                               contained therein and are not subject to a
18                                               hearsay exception).
19   34.    Page 9, paragraph 26, lines 21-22,   Lack of personal knowledge (Fed. R.
20         as follows:                           Evid. 602) (Brew v. City of Emeryville,
21   PRI also                                    138 F. Supp. 2d 1217, 1227 (N.D. Cal.
22                                               2001) (“declarant must state facts
23                                               showing his or her connection to the

24                                               matters stated, establishing the source of
                                                 the information.”) (Mr. Rytting does not
25
                                                 state that he was involved with PRI in any
26
                                                 way, nor does he state that he has any
27

28
                                              40
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 41 of 43 Page ID #:1378



 1                                               knowledge of any funds expended by
 2                                               PRI);
 3

 4                                               Lack of foundation (Fed. R. Evid. 901)

 5                                               (Contrary to how he holds himself out in

 6
                                                 his declaration, Mr. Rytting’s well-
                                                 documented role with the Church is as its
 7
                                                 long-time “Director of Risk
 8
                                                 Management” (see
 9
                                                 https://www.linkedin.com/in/paul-rytting-
10
                                                 5622303b/). Mr. Rytting fails to establish
11
                                                 how his role as a risk manager would
12
                                                 somehow provide personal knowledge of
13
                                                 the inner workings of PRI and other
14                                               entities handling the Church’s financial
15                                               affairs).
16   35.    Page 9, paragraph 26, lines 22-23,   Lack of personal knowledge (Fed. R.
17         as follows:                           Evid. 602) (Brew v. City of Emeryville,
18   No tithing funds were used as part of       138 F. Supp. 2d 1217, 1227 (N.D. Cal.
19   PRI’s expenditures.                         2001) (“declarant must state facts
20                                               showing his or her connection to the
21                                               matters stated, establishing the source of
22                                               the information.”) (Mr. Rytting does not
23                                               state any facts to evidence how he knows

24                                               that no tithing funds were used as part of
                                                 PRI’s expenditures, nor does he provide
25
                                                 factual support for his claim that no
26
                                                 tithing funds were used as part of PRI’s
27
                                                 expenditures);
28
                                              41
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 42 of 43 Page ID #:1379



 1

 2                                              Lack of foundation (Fed. R. Evid. 901)
 3                                              (Contrary to how he holds himself out in
 4                                              his declaration, Mr. Rytting’s well-

 5                                              documented role with the Church is as its

 6
                                                long-time “Director of Risk
                                                Management” (see
 7
                                                https://www.linkedin.com/in/paul-rytting-
 8
                                                5622303b/). Mr. Rytting fails to establish
 9
                                                how his role as a risk manager would
10
                                                somehow provide personal knowledge of
11
                                                the inner workings of Ensign Peak
12
                                                Advisors and other entities handling the
13
                                                Church’s financial affairs);
14

15                                              Improper opinion testimony (Fed. R.
16                                              Evid. 701) (Mr. Rytting is not qualified to
17                                              testify as to whether tithing funds were
18                                              used as part of PRI’s expenditures).
19

20                                              Conclusory (Nat'l Steel Corp. v. Golden
21                                              Eagle Ins. Co., 121 F.3d 496, 502 (9th
22                                              Cir. 1997)) (“Conclusory allegations…

23                                              without factual support, are insufficient

24
                                                [on] summary judgment.”)
     36.    Page 9, paragraph 27, as follows:   Lack of personal knowledge (Fed. R.
25
     Finally, CCRI received                     Evid. 602) (Brew v. City of Emeryville,
26
                                                138 F. Supp. 2d 1217, 1227 (N.D. Cal.
27
                                                2001) (“declarant must state facts
28
                                              42
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 Case 2:21-cv-02504-SVW-SK Document 43 Filed 08/16/21 Page 43 of 43 Page ID #:1380



 1                                             showing his or her connection to the
 2                                             matters stated, establishing the source of
 3                                             the information.”) (Mr. Rytting does not
 4                                             state that he was involved with CCRI in

 5                                             any way, nor does he state that he has any

 6
                                               knowledge of any transfer of funds either
                                               to or from CCRI);
 7

 8
                                               Lack of foundation (Fed. R. Evid. 901)
 9
                                               (Contrary to how he holds himself out in
10
                                               his declaration, Mr. Rytting’s well-
11
                                               documented role with the Church is as its
12
                                               long-time “Director of Risk
13
                                               Management” (see
14                                             https://www.linkedin.com/in/paul-rytting-
15                                             5622303b/). Mr. Rytting fails to establish
16                                             how his role as a risk manager would
17                                             somehow provide personal knowledge of
18                                             the inner workings of CCRI and other
19                                             entities handling the Church’s financial
20                                             affairs).
21
     Dated: August 16, 2021                    LAVELY & SINGER, P.C.
22
                                               DAVID B. JONELIS
23                                             JAKE A. CAMARA
                                               By: /s/David B. Jonelis
24
                                                     DAVID B. JONELIS
25                                             Attorneys for Plaintiff
26
                                               JAMES HUNTSMAN

27

28
                                              43
     ____________________________________________________________________________________
                 EVIDENTIARY OBJECTIONS TO DECLARATION OF PAUL RYTTING
              IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
